Citation Nr: 0514372	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1996 for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945, and from March 1946 to August 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
By rating action in March 1997, service connection was 
established for prostate cancer due to exposure to Agent 
Orange.  A 100 percent evaluation was assigned, effective 
from November 7, 1996, the date of regulatory change which 
added prostate cancer to the list of presumptive conditions 
for herbicide exposure.  By rating action in January 2002, 
the RO assigned an earlier effective date of September 19, 
1996, the date of receipt of the veteran's claim for service 
connection under the Nehmer Stipulation Order and the holding 
by the District Court in San Francisco in February 1999.  The 
veteran disagreed with the effective date assigned, giving 
rise to this appeal.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  VA medical records show a diagnosis of prostate cancer in 
January 1996.

3.  The veteran's claim of entitlement to service connection 
was received by VA on September 19, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 1996, 
for the grant of service connection for prostate cancer have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 3.816 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim of entitlement to 
service connection was received in September 1996, long 
before the enactment of the VCAA.  The Board notes that the 
rating action at issue here, issued in January 2002, provided 
for an earlier effective date for the veteran's prostate 
cancer, the basis of which was a change in the applicable 
law. 

A Statement of the Case, issued in April 2002, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to an earlier effective date for the 
grant of service connection for prostate cancer.   A 
supplemental statement of the case dated in February 2005 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.

Moreover, a letter dated in August 2004 instructed veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence supportive of the 
claim.  Specifically, the letter asked the veteran to 
identify all treatment sources for his prostate cancer or 
submit treatment records pertinent to the prostate cancer.  
The letter also instructed the veteran to provide VA with any 
evidence or information he might have pertaining to his 
appeal.

The Board's August 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative have identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.   
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  


Analysis

Review of the record reveals that in December 1969, within 
one year of his retirement from military service, the veteran 
submitted a claim for benefits.  That claim did not include 
entitlement to service connection for prostate cancer.

Prostate cancer was diagnosed in January 1996, as is 
reflected by a VA treatment record.  That record indicates 
that biopsies had shown carcinoma.  The veteran opted for 
conservative treatment consisting of observation with 
periodic check ups.  

The veteran's claim of entitlement to service connection for 
prostate cancer was received by the RO on September 19, 1996.  
Service connection was granted in March 1997, with an 
effective date of November 7, 1996, the date of the 
regulation that allowed the grant on a presumptive basis.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a).  Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  The provisions of this paragraph are applicable to 
original and reopened claims.  Id.

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  Id.  If a claim is reviewed on the initiative 
of VA more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  Id.  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  Id.

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).

Effective November 7, 1996, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for prostate cancer.  61 Fed. Reg. 57586, 
89 (November 7, 1996).  Under the provisions of 38 C.F.R. § 
3.309(e), if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e), shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.

In the Board's view, an effective date September 19, 1996, 
and no earlier, is assignable.  The liberalizing law that 
allowed presumptive service connection for prostate cancer 
came into effect on November 6, 1996.  Under 38 C.F.R. § 
3.114(a), compensation can precede the effective date of the 
liberalizing law when it can be shown that all the criteria 
were continually met from the date of the claim to until the 
effective date of the law.  

The Board notes that under the final stipulation and order in 
Nehmer v. United States Veterans Admin, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), the specific guidance provided 
in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 
1175 (N.D. Ca. 1999) (Nehmer II), Nehmer v. United States 
Veterans Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) 
(class action order), and Nehmer v. Veterans Admin., 284 F.3d 
1158 (9th Cir. April. 1, 2002) (Nehmer III), an exception was 
created to the provisions governing the assignment of 
effective dates in certain cases.

As a result, VA is required to provide retroactive benefits 
to certain claimants who filed claims for prostate cancer 
before it was added to VA's presumptive list, which is 
codified at 38 CFR Sec. 3.309(e).  This involves claims 
decided during the period from September 25, 1985 to July 8, 
2001.  The effective date of the such awards would be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  Id.

The Board has determined that the veteran filed his claim of 
service connection for prostate cancer on September 19, 1996, 
which is later than the date of the veteran's initial 
diagnosis; therefore, an effective date of September 19, 1996 
is also consistent with the Nehmer cases.  Accordingly, the 
appropriate effective date for the grant of service 
connection for prostate cancer is September 19, 1996, and no 
earlier.


ORDER

Entitlement to an effective date earlier than September 19, 
1996, for the grant of service connection for prostate cancer 
is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


